          Case 1:20-cv-02090-LGS Document 13 Filed 06/16/20 Page 1 of 2




Ballon Stoll Bader & Nadler P.C.
COUNSELLORS AT LAW                            FOUNDED 1931                              729 SEVENTH AVENUE
                                                                                                   17TH FLOOR
                                                                                         NEW YORK, NY 10019
                                                                                             Ph: 212-575-7900
                                                                                           www.ballonstoll.com
BY ECF

June 12, 2020

Honorable Lorna G. Schofield
United States District Judge
United States District Court, SDNY
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      Hain Capital Investors Master Fund Ltd. v. Rio Sul S.A. de C.V.
                Civil Action No. 20-2090

Dear Judge Schofield:

        We represent the Plaintiff, Hain Capital Investors Master Fund, Ltd. I am writing with
respect to the Court’s scheduling order entered March 30, 2020 [Docket No. 3] (the “Scheduling
Order”) and subsequent orders entered May 11, 2020 [Docket No. 8] and May 12, 2020 [Docket
No. 10].

        The Defendant in this case, Rio Sul S.A. de C.V. (“Defendant”) is a corporation in Mexico.
On May 8, 2020, Plaintiff obtained Court approval for appointment of an international process
server [Docket No. 7]. On May 18, the process server effected service on Defendant in accordance
with the Hague Convention on Plaintiff via service upon the Central Authority in Mexico. See
Declaration of Celeste Ingalls dated June 4, 2020 (the “Ingalls Declaration”) para. 10 [Docket No.
11]. According to the Ingalls Declaration, service time may be between 8-10 months from the
time the documents are received by the Central Authority in Mexico and service may be further
delayed due to Covid-19 restrictions. It is therefore unfortunately not possible to estimate when
service will be effected by the Central Authority in Mexico.

         Defendant has not filed an answer in this case and no attorney has appeared on Defendant’s
behalf. Plaintiff notified the attorney who represented Defendant prior to the instant lawsuit but
that attorney says he has not been retained. Plaintiff is thus not able to confer with Defendant with
                   Case 1:20-cv-02090-LGS Document 13 Filed 06/16/20 Page 2 of 2



         respect to settlement, submit a joint case management plan, or prepare a joint letter as described
         in the Scheduling Order.

                 In addition, because Defendant is in Mexico and is being served pursuant to the Hague
         Convention, Plaintiff seeks temporary relief from the provision in the Scheduling Order requiring
         Plaintiff to serve the order and the Court’s individual rules personally upon Defendant. Plaintiff
         will be unduly burdened if it was to incur the expense of translating the Scheduling Order and the
         Court’s individual rules, and transmittal of these documents to Defendant in Mexico. Plaintiff
         intends to accomplish these tasks if and when Defendant appears through counsel.

                By this letter, Plaintiff respectfully requests a 1-month adjournment of the initial
         conference, currently scheduled for June 25, 2020 to on or about July 27, 2020 subject to the
         Court’s availability. Plaintiff also respectfully requests a corresponding extension with respect to
         the provisions in the Scheduling Order that are tied to the date of the initial conference.

                 Plaintiff made one request for the relief requested herein, which was partially granted by
         the Court on May 12, 2020 [Docket No. 10]. There have been no prior requests for the relief
         requested herein. Because Defendant has not appeared, Plaintiff has not sought consent for this
         request.

                                                               Respectfully submitted,
                                                               /s/ Vincent J. Roldan

Application GRANTED in part. The initial conference currently scheduled for June 25, 2020, is hereby adjourned
sine die, as is the requirement to file pre-conference submissions seven calendar days in advance of the initial
conference. (See Dkt. Nos. 5, 10). Plaintiff shall file a status letter by July 15, 2020, and every 30 days thereafter,
updating the Court as to the status of service, in light of the Declaration of Celeste Ingalls, dated June 4, 2020, and
filed on June 9, 2020, stating that service on Defendant and return of proof documentation may take eight to ten
months, and that the Hague Service Convention does not impose an obligatory time frame for service. (Dkt. No.
11 at 3/3). If and when Plaintiff learns that service on Defendant has been effectuated, Plaintiff shall notify the
Court by letter within two calendar days. SO ORDERED.
Dated: June 17, 2020
New York, New York
